ORDER
PER CURIAM.
Aldano F. Loschiavo appeals the circuit court’s judgment convicting him of first degree robbery, armed criminal action, and rape. He complains in his only point on appeal that the circuit court erred in not declaring, sua sponte, a mistrial because of the prosecuting attorney’s alleged improper statements during closing argument. Los-chiavo did not object to the argument. We can review the issue only if it is plain error. Rule 30.20. We decline such review because the prosecutor’s statements were not plain error — that is, error which, from its face, causes us to have a substantial belief that manifest injustice or a miscarriage of justice has resulted. State v. Brown, 902 S.W.2d 278, 284 (Mo. banc), cert. denied, 516 U.S. 1031, 116 S.Ct. 679, 133 L.Ed.2d 527 (1995). Rather than being suggestive of plain error, the statements of which Loschiavo complains are such that our facial examination of them causes us to believe the circuit court would have committed error had it used them as a basis for declaring a mistrial sua sponte. We, therefore, affirm. Rule 30.25(b).